868 F.2d 1531
John C. RAINEY, Individually, and as Personal Representativeof the Estate of Barbara A. Rainey, Plaintiff-Appellant,v.BEECH AIRCRAFT CORPORATION, Beech Aerospace Services, Inc.,and Pratt and Whitney Aircraft of Canada, Ltd.,Defendants-Appellees.Rondi M. KNOWLTON, Individually, and as PersonalRepresentative of the Estate of Donald BruceKnowlton, Plaintiff-Appellant,v.BEECH AIRCRAFT CORPORATION, Beech Aerospace Services, Inc.,and Pratt and Whitney Aircraft of Canada, Ltd.,Defendants-Appellees.
Nos. 84-3625, 84-3626.
United States Court of Appeals,Eleventh Circuit.
March 21, 1989.

Dennis K. Larry, Donald H. Partington, Pensacola, Fla., Edward R. Curtis, Ft. Lauderdale, Fla., for plaintiff-appellant.
Thomas E. Scott, Joseph W. Womack R. Benjamin Reid, Miami, Fla., Robert P. Gaines, Joe J. Harrell, Pensacola, Fla., for defendants-appellees.
Appeals from the United States District Court for the Northern District of Florida.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON and COX, Circuit Judges.

ORDER

1
Lieutenant Commander Barbara Ann Rainey, a flight instructor with the United States Navy, and her student, Ensign Donald Bruce Knowlton, died on July 13, 1982 in a fiery airplane crash while practicing landings and takeoffs at Middleton Field, Alabama.  Their spouses, John Charles Rainey ("Rainey") and Rondi M. Knowlton ("Knowlton"), sought money damages under the Florida Wrongful Death Act, Fla.Stat.Ann. Secs. 768.16-.27 in the district court.  The jury returned a verdict against the plaintiffs.


2
A panel of this Court reversed the district court for two reasons.  Rainey v. Beech Aircraft Corp., 784 F.2d 1523, 1530 (11th Cir.1986).  The panel's opinion was vacated for reconsideration in banc, 791 F.2d 833 (11th Cir.1986) and the in banc court, in effect, reinstated the panel opinion.  Rainey v. Beech Aircraft Corp., 827 F.2d 1498 (11th Cir.1987) (in banc).  The United States Supreme Court granted certiorari, Beech Aircraft Corp. v. Rainey, --- U.S. ----, 108 S.Ct. 1073, 99 L.Ed.2d 233 (1988), and affirmed in part and reversed in part, Beech Aircraft Corp. v. Rainey, --- U.S. ----, 109 S.Ct. 439, 102 L.Ed.2d 445 (1988).


3
In accordance with the Supreme Court's opinion, the judgment of the district court is reversed and this case is remanded to the district court for further proceedings consistent with the recent United States Supreme Court decision.


4
REVERSED and REMANDED.